                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

CODY STEWART, AMY STEWART AND
FAITH STEWART AND CLAYTON STEWART, MINORS,
BY AND THROUGH THEIR NATURAL
GUARDIANS, CODY STEWART AND AMY STEWART                                          PLAINTIFFS

VERSUS                                                  CAUSE NO. 1:18-cv00053-HSO-JCG

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
UNKNOWN JOHN AND JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                               DEFENDANTS

               STEWART PLAINTIFFS’ MOTION TO STRIKE THE
     OPINIONS AND TESTIMONY OF DEXTER WINN WALCOTT, MD OR, IN THE
                   ALTERNATIVE, FOR DAUBERT HEARING

       COME NOW PLAINTIFFS, by and through their counsel, and file this Motion to Strike

the Opinions and Testimony of Dexter Winn Walcott, MD or, in the alternative, for Daubert

Hearing. Plaintiffs’ motion, which is supported by an accompanying Memorandum of Law, will

show that Dr. Walcott’s opinions do not qualify as appropriate expert testimony under the

Federal Rules of Evidence or the applicable case law. Accordingly, Plaintiffs respectfully request

the Court GRANT Plaintiffs’ motion and strike Dr. Walcott’s testimony and opinions.

1.     Plaintiffs in this case, and twelve related cases, bring claims against Defendants for

personal injuries arising from their exposure to mold in Plaintiffs’ military housing units at

Keesler AFB. Plaintiffs allege they were exposed to mold contamination for which Defendants

were liable, leading to a variety of property damage and physical health issues. Discovery is

ongoing, with an eye towards a trial setting on February of 2020.

2.     Defendants intend to call Dr. Walcott as an expert in this case after an examination of

Plaintiff; this examination was after the Court granted their request for a medical examination

                                                                                                1
pursuant to Federal Rule of Civil Procedure 35. According to the report, Dr. Walcott is board-

certified in Pediatrics and Asthma, Allergy and Immunology. The gravamen of Dr. Walcott’s

medical opinion is that Plaintiff’s various health symptoms, although typically consistent with

exposure to mold, were not attributable to mold exposure. In addition, Dr. Walcott’s report

repeatedly casts aspersions on the validity and quality of the mold testing performed on

Plaintiffs’ residence, despite a lack of personal knowledge or expertise with regard to mold

testing.

3.         Plaintiffs move to strike Dr. Walcott’s opinions under Federal Rules of Evidence 702 and

704, as the testimony would contain inadmissible conclusions outside the doctor’s realm of skill,

knowledge and expertise and contain improper legal conclusions. In addition, Dr. Walcott’s

opinions contain speculation and/or conjecture, and are not founded upon proper methodology

and are thus unreliable under Daubert v. Merrell Dowell Pharmaceuticals, Inc., 509 U.S. 579

(1993) and its progeny.

4.         Plaintiffs’ motion is premised upon the arguments and authorities presented in the

accompanying Memorandum in Support of Plaintiffs’ motion.

5.         Plaintiffs further request that this Court conduct a hearing to determine whether the

     opinions in the reports of Defendants’ experts are “proper and reliable” as Plaintiffs are

     challenging the qualifications of Defendants’ experts, the relevance of their testimony, and

     the reliability of their opinions which warrant further inquiry by the Court.

6.         In support of this motion Plaintiffs rely upon the following exhibits:

           Exhibit 1 attached, Rule 35 Reports – Cody Stewart, Amy Stewart, Faith Stewart and

           Clayton Stewart




                                                                                                 2
       Exhibit 2 to be filed under seal, Mold Awareness Training: Awareness Training for All

       On-Site Associates, at 1-2 (FRCM00001609)

       Exhibit 3 to be filed under seal, Mold & Mildew: Mold Awareness for Residents of Our

       Apartment Community, at 1-2 (FCRM00000096)

       Exhibit 4 to be filed under seal, What You Should Know About Mold, at 1 (Hunt –

       Gen05-00812).

       Accordingly, Plaintiffs respectfully request the Court GRANT Plaintiffs’ Motion and

Strike Dr. Walcott’s opinions and testimony in this case.

        Respectfully submitted this the 10th day of May, 2019.


                                                    RUSHING & GUICE, P.L.L.C.
                                                    Attorneys for Plaintiffs


                                             BY:    /s/ Maria Martinez
                                                    MARIA MARTINEZ MSBN 9951
                                                    WILLIAM LEE GUICE III MSBN 5059
                                                    R. SCOTT WELLS MSBN 9456
                                                    P.O. BOX 1925
                                                    BILOXI MS 39533-1925
                                                    Voice: 228-374-2313 Fax: 228-875-5987
                                                    mmartinez@rushingguice.com
                                                    bguice@rushingguice.com
                                                    swells@rushingguice.com




                                                                                            3
                                                      CERTIFICATE OF SERVICE

              I hereby certify that on the 10th day of May, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF filing system which sent notification of such

 filing to all counsel of record.

              SO CERTIFIED this the 10th day of May, 2019.


                                                                                          /s/ Maria Martinez
                                                                                           MARIA MARTINEZ




W:\!MOLD-MM ONLY\Daubert Motions - IME\Forms\Stewart\Motion Form Walcott - Cody Stewart.docx




                                                                                                               4
